Examiner Amendment, Comment and Reasons for Allowance 

Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend the claims as follows:
1. An environmental sensing wireline standoff comprising: 
a lower body; 
an upper body,, including a longitudinal extending bore,  and a second section; 
a cable insert comprising: 
a first segment and a second segment, wherein the cable insert is disposed between the lower body and the upper body that are in the shape of a shell, and wherein the cable insert is configurable to secure directly onto a wireline cable; and 
a sensor package partially disposed within the longitudinal extending bore of the first section.
2. The environmental sensing wireline standoff of claim 1, wherein the maximum diameter of the environmental sensing wireline standoff is less than the internal diameters of each of an a drill pipe attached to the overshot, the environmental sensing wireline standoff being thereby movable within the overshot and the drill pipe.
11. A method employing an environmental sensing wireline standoff, comprising: 
securing an environmental sensing wireline standoff to a wireline cable, wherein the environmental sensing wireline standoff comprises; 

an upper body,, including a longitudinal extending bore,  and a second section;
a cable insert that includes a first segment and a second segment, wherein the cable insert is disposed between the lower body and the upper body, and wherein the cable insert is configurable to clamp directly onto a wireline cable; 
a sensor package partially disposed within the longitudinal extending bore of the first section; and 
deploying the environmental sensing wireline standoff in a wellbore.

Cancel claim 17.

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement (IDS) submitted on 10/1/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitations of claims 1 and 11 were not located in one reference, or a reasonable combination of references, particularly with regard to the bore in the upper body first section that receives part of the sensor package, as analogously discussed in the 2/28/2020 notice of allowance in the parent application (15/831,164) after .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.